       Case 2:20-cv-01506-CJB-MBN Document 1-8 Filed 05/21/20 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

                                                       CIVIL ACTION
 IN THE MATTER OF
 NEW NOMADIC SHORT SEA SHIPPING AS,                    NUMBER:
 NOMADIC CHARTERING AS AND
 INTERSHIP NAVIGATION CO. LTD., AS                     SECTION:
 OWNERS AND MANAGERS OF THE M/V
 NOMADIC MILDE PETITIONING FOR                         JUDGE:
 EXONERATION FROM OR LIMITATION OF
 LIABILITY                                             MAGISTRATE:


                    ORDER APPROVING PETITIONERS’ LETTER
                   OF UNDERTAKING, DIRECTING ISSUANCE OF
                NOTICE AND RESTRAINING PROSECUTION OF CLAIMS

         A Verified Complaint having been filed hereon on 21 May 2020 by New Nomadic Short

Sea Shipping AS, Nomadic Chartering AS and Intership Navigation Co. Ltd., as owners and

managers of M/V NOMADIC MILDE for exoneration from and limitation of liability, pursuant

to 46 U.S.C. §30501, et seq., and Rule F of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure (“Supplemental

Admiralty Rules”), for any loss, damage, injury, or deaths caused, occasioned or occurring as a

result of the incident occurring on 8 May 2020, when the M/V NOMADIC MILDE allided with

the M/V ATLANTIC VENUS at the Kenner Bend Anchorage, approximately Mile 114.8 AHP

on the lower Mississippi River, and the M/V NOMADIC MILDE subsequently allided with the

Cornerstone Chemical facility, approximately Mile 114.5 AHP on the lower Mississippi River,

all as more fully set forth in the Complaint;




                                                -1-
PD.28732279.1
       Case 2:20-cv-01506-CJB-MBN Document 1-8 Filed 05/21/20 Page 2 of 4




         And the Complaint having stated that the value of Petitioners’ interest in the said vessel

and her pending freight/charter hire at the end of such voyage does not exceed SIX MILLION

TWO HUNDRED THIRTY FOUR THOUSAND THREE HUNDRED AND 00/100

($6,234,300.00) UNITED STATES DOLLARS, as set forth in Petitioners’ Verified Complaint.

         And Petitioners having submitted to the Court as security for the benefit of claimants, a

Letter of Undertaking dated 21 May 2020, not less than equal to the amount or value of

Petitioners’ interest in the said Vessel and the vessel’s pending freight/charter hire in the total

sum of $6,234,300.00, with interest at six (6%) percent per annum from its date, executed by a

duly authorized representative of the M/V NOMADIC MILDE’s Hull & Machinery insurer, the

Norwegian Hull Club.

         NOW, on motion of Petitioners, it is ORDERED as follows:

         1.     The Declaration of Value of Petitioners’ interest in the M/V NOMADIC MILDE

after the 8 May 2020 allision and her pending freight/charter hire in the combined amount not

exceeding $6,234,300.00, and the undertaking filed herein by Petitioner, be accepted as

stipulation for value for the purposes of the limitation proceedings and that they be approved as

to form, quantum and surety.

         2.     The above-described Letter of Undertaking deposited by the Petitioners with the

Court for the benefit of claimants, in the sum of $6,234,300.00, with interest as aforesaid, as

security for the amount or value of the Petitioners’ interest in the M/V NOMADIC MILDE and

her pending freight/charter hire, be and it is hereby approved.

         3.     Any claimant who may properly become a party hereto may contest the amount or

value of Petitioners’ interest in the M/V NOMADIC MILDE and her pending freight/charter hire

                                                -2-
PD.28732279.1
       Case 2:20-cv-01506-CJB-MBN Document 1-8 Filed 05/21/20 Page 3 of 4




as fixed in the Declaration of Value, and may move the Court for a new appraisal of said interest,

and may apply to have the amount increased or diminished, as the case may be, on determination

of the Court for the amount of value of said interest.

         4.     A notice shall be issued by the Clerk of this Court to all persons asserting claims

with respect to which the Complaint seeks limitation admonishing them to file their respective

claims with the Clerk of this Court in writing, and to serve on the attorneys for the Petitioners a

copy thereof on or before the _____ day of ______, 2020, or be defaulted, and that if any

claimant desires to contest either the right to exoneration from or the right to limitation of

liability, he shall file and serve on attorneys for Petitioners an answer to the Complaint on or

before the said date, unless his claim has included an answer to the Complaint, so designated, or

be defaulted.

         5.     The aforesaid notice shall be published in the New Orleans Times Picayune/New

Orleans Advocate once a week for four successive weeks prior to the date fixed for the filing of

claims, as provided by the aforesaid Supplemental Admiralty Rule F and copies of the notice

shall also be mailed in accordance with the said Rule F.

         6.     The further prosecution of any and all actions, suits and proceedings already

commenced and the commencement or prosecution thereafter of any and all suits, actions, or

proceedings, of any nature and description whatsoever in any jurisdiction, and the taking of any

steps and the making of any motion in such actions, suits, or proceedings against Petitioners, as

aforesaid, against the M/V NOMADIC MILDE, her officers and crews, against any property of

Petitioners, or against Petitioners’ employees or underwriters except in this action, to recover

damages for or in respect of any loss, damage, injury, or death occasioned or incurred as a result

                                                -3-
PD.28732279.1
       Case 2:20-cv-01506-CJB-MBN Document 1-8 Filed 05/21/20 Page 4 of 4




of the incident on 8 May 2020 when the M/V NOMADIC MILDE allided with the M/V

ATLANTIC VENUS at the Kenner Bend Anchorage, approximately Mile 114.8 AHP on the

lower Mississippi River, and the M/V NOMADIC MILDE subsequently allided with the

Cornerstone Chemical facility, approximately Mile 114.5 AHP on the lower Mississippi River,

all as more fully set forth in the Complaint, be and it hereby is restrained, stayed and enjoined

until the hearing and determination of this action.

         7.     The current arrest of the M/V NOMADIC MILDE in Civil Action No. 2:20-cv-

1411, entitled “Cornerstone Chemical Company v. M/V NOMADIC MILDE, et al", United

States District Court for the Eastern District of Louisiana, is hereby lifted upon the Petitioners

depositing the above described $6,234,300.00 Letter of Undertaking, with interest as aforesaid,

with the Court for the benefit of all claimants in this Limitation Action.

         8.     Service of this Order as a restraining order may be made through the Post Office

by mailing a conformed copy thereof to the person or persons to be restrained, or to their

respective attorneys, or alternatively by hand delivery or e-mail.

         New Orleans, Louisiana, this _______ day of ____________________, 2020.




                                              UNITED STATES DISTRICT JUDGE




                                                -4-
PD.28732279.1
